--------------------------------------------------------------------------------

PURCHASE AND LICENSING AGREEMENT

THIS AGREEMENT is made this 2nd day of December 2013, by and between World Moto
Co., Ltd., a wholly owned Thailand based subsidiary of World Moto Inc., with its
principal place of business located at Pathumthani, Thailand (the "Company") and
Mobile Advertising Ventures Ltd., a Thailand limited company with its principal
place of business located at Bangkok, Thailand (the "Purchaser") together the
Parties (“Parties”).

WHEREAS:

  A.

World Moto has developed a product called the Wheelies which displays static and
streaming media content on the wheels of motorcycles and automobiles providing a
unique mobile medium for advertising, broadcasting, self-expression and
publishing; and.

        B.

Mobile Advertising Ventures has expressed an interest in buying a specific
number of Wheelies and licensing the associated software so that it may procure
third party advertising revenues on a non exclusive basis in the greater Bangkok
Metropolitan Area.

        C.

Both Parties recognize that each other provides key components to operate a
successful advertising business in the aforementioned geographic region.

        D.

The parties have agreed to enter into this Agreement on the terms and conditions
set forth in this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements, the Parties agree as follows:

I
PURCHASE AND LICENSE AGREEMENT

  1.

Sale. The Company hereby sells to the Purchaser the Wheelies Preview Product
("Wheelie") under the following terms and conditions:

            a.

Ten (10) Wheelies Preview Product wheels at a total price of $35,000.00 USD
exclusive of 7% Thailand VAT, the 10 wheels to be delivered to the Purchaser on
or before December 31, 2013

            b.

An option for the Purchaser to acquire up to one hundred and ninety (190)
Wheelies at a price of $3500.00 per unit exclusive of 7% Thailand VAT on or
before December 31, 2014

            2.

Software Licensing: The Company hereby licenses to the Purchaser the software to
operate the Wheelies and Wheelies Preview Product ("Wheelie Software") for third
party advertising and promotion under the following terms and conditions:

            a.

The purchaser has the non exclusive right for advertising in the following
localities:

  i.

Greater Bangkok Metropolitan area, including Bangkok, Pathumthani, Samut Prakan,
Nonthaburi, Nakhon Pathom and Samut Sakhon provinces.

  b.

All advertising rates and revenues are to be calculated in the market currency
of the relevant locality and converted into USD at the prevailing market rate on
the final day of the quarter as determined by the following authorities:

  i.

Greater Bangkok Metropolitan area – Published TT buying rate from Bangkok Bank

  c.

The Purchaser shall pay the Company a fee based on net revenue from advertising
sales as defined in the table in Annex 1.


--------------------------------------------------------------------------------


  3.

Prices (Wheelies). All prices stated are FOB the Company's offices in Thailand.
Payment should be made to World Moto Co., Ltd. Prices do not include
transportation costs which shall be borne by Purchaser. Prices do not include
applicable taxes and fees for the products sold under this Agreement, except
where specifically required by law and noted as such in this agreement. Terms
are net cash upon delivery, except where satisfactory credit is established in
which case terms are net thirty (30) days from date of delivery. The Company
reserves the right to revoke any credit extended at the Company's sole
discretion. Purchaser agrees to pay such invoices when due regardless of other
scheduled deliveries. Invoices not paid within thirty (30) days of the invoice
date will have one and one half percent (1-1/2%), or the maximum amount allowed
under applicable laws, whichever is lower, per month finance charge assessed
against the unpaid balance from the date of invoice until the date of payment.

          4.

Payment Terms (Software Licensing)

          a.

Purchaser shall pay Company on a quarterly basis on the twenty first (21st) day
of the month following the last day of the quarter for all commissions collected
under the terms of this Agreement in the quarter prior, subject to any
adjustments or reconciliation payments required from time to time pursuant to
this Agreement.

          b.

Books and Records – Purchaser will issue a quarterly statement detailing the
calculation of revenues to accompany each payment period. Upon reasonable notice
of not less than 10 days, Company may, at its expense, inspect such books of
account and records. If an inspection determines that Purchaser has not paid the
correct amounts due, then the parties will make the necessary adjusting payment
within 14 calendar days after such determination. If Purchaser has underpaid the
correct amount due by more than 5%, then Purchaser will bear the cost of the
inspection.

          c.

Interest on Overdue Payments – Overdue interest is set at the rate of 0.5% per
month, compounded monthly, on all payments of funds due and owing to Company
under this Agreement and which have become overdue. Interest will accrue at the
aforesaid rate on a daily basis until the outstanding payments have been made.

          d.

Partiesduties and other governmental charges, however labeled, (collectively,
“Taxes”) that are imposed by any lawful authority in connection with this
Agreement.

II
PROPRIETARY RIGHTS


  1.

Ownership of Trademarks, Patents and Copyrights. Purchaser hereby acknowledges
the Company's exclusive right, title and interest in and to any and all
trademarks and trade names (hereinafter such trademarks and trade names shall be
collectively referred to as the “Trademarks”), patents (“Patents”) and
copyrights (“Copyrights”) which the Company may have at any time adopted, used,
registered or been issued in the United States, Thailand or in any other
location, and Purchaser agrees that it shall not do, or cause to be done, any
acts or things contesting or in any way impairing or tending to impair any
portion of Company’s right, title and interest in and to the Trademarks, Patents
and Copyrights. Purchaser further acknowledges that, in connection with any
reference to the Trademarks, Patents and Copyrights, Purchaser shall not in any
manner represent that it possesses any ownership interest in the Trademarks,
Patents and Copyrights or the registration thereof, nor shall any action taken
by Purchaser or on Purchaser’s behalf create in Purchaser’s favor any right,
title or interest in and to the Trademarks, Patents and Copyrights.


--------------------------------------------------------------------------------


  2.

Copyright Protection. Purchaser acknowledges the validity of the Copyrights in
any and all written material and/or packaging to which the Company has filed a
claim for copyright protection. Additionally, Purchaser recognizes the Company’s
exclusive right to seek copyright protection for and/or the registration of
copyright of any translation of any and all sales literature, promotional or
descriptive material furnished to Purchaser by Company.

        3.

Patent Protection. Purchaser acknowledges the validity of the Patents in the
Products and in any and all other products or items which have been patented by
the Company. Additionally, Purchaser recognizes Company’s exclusive right to
apply for a patent for any new products which may subsequently automatically be
covered by this Agreement.

        4.

Prominence of Trademarks, Patents and Copyrights. Purchaser agrees to give due
prominence to the fact that the Trademarks, Patents and Copyrights are the
property of Company and in the event that Purchaser refers to the Trademarks,
Patents and Copyrights in advertising, promoting or in any other manner so as to
identify the Products, Purchaser shall clearly indicate Company’s ownership of
the Trademarks, Patents and Copyrights. Purchaser further agrees that before
distributing or publishing any sales literature, promotional or descriptive
materials, Company has the right to inspect and approve of such materials and
the Purchaser shall provide Company with an opportunity to inspect and approve
such materials.

        5.

Compliance with Laws. Purchaser agrees that, when referring to the Trademarks,
Patents and Copyrights, it will comply with any and all applicable federal and
provincial laws and regulations pertaining to the Trademarks, Patents and
Copyrights or trademarks, trade names, patents or copyrights in general.
Purchaser further agrees to comply with any and all marketing requirements
pertaining to the Trademarks, Patents or Copyrights or trademarks, trade names,
patents and copyrights in general.

        6.

Notification of Violations. Purchaser shall promptly notify the Company, in
writing, of any and all infringements, imitations, illegal use or misuse of the
Trademarks, Patents and/or Copyrights which shall come to Purchaser’s attention.
Purchaser further agrees that it shall not at any time take any action in and
before any courts, administrative agencies, or other such tribunals, or
otherwise attempt to prevent the infringement, imitation, illegal use or misuse
of the Trademarks, Patents and/or Copyrights. Purchaser understands that such
action falls wholly within the authority of Company as the sole owner of the
Trademarks, Patents and Copyrights.

        7.

Assistance in the Protection of the Trademarks, Patents and Copyrights.
Purchaser agrees to render to Company any and all assistance requested of it by
Company in connection with the protection of the Trademarks, Patents and/or
Copyrights, whether such protection is sought in and before any courts,
administrative agencies or other such tribunals, and to make promptly available
to Company the Purchaser’s representatives, employees, officers, directors,
attorneys, agents and sub-Purchasers, any files, records, and any other
information it possesses or to which it has access which may be of use or valid
to Company in such connection.

III
WARRANTY


  1.

Equipment Warranty. Company warrants that Purchaser shall acquire Equipment
purchased hereunder free and clear of all liens and encumbrances except for
Company's purchase money security interest defined in Articles I, 4, above.
Company further warrants all Equipment to be free from defects in material or
workmanship under normal use and service for a period of [e.g., three hundred
sixty (360) days] from the date of delivery. All repair covered by this warranty
must be done at Company's factory, or other such warranty repair facilities of
Company as designated by Company unless Company specifically directs that this
service be performed at another location. Any defect corrected within three
hundred sixty (360) days and found to be within this scope of the warranty will
be repaired by Company and all charges for labor and material, will be borne by
Company. If it is determined that either no fault exists in Company, or the
damage to be repaired was caused by negligence of Purchaser, its agents,
employees or customers, Purchaser agrees to pay all charges associated with each
such repair. THIS CONSTITUTES THE SOLE WARRANTY MADE BY COMPANY EITHER EXPRESSED
OR IMPLIED. THERE ARE NO OTHER WARRANTIES EXPRESSED OR IMPLIED WHICH EXTEND
BEYOND THE FACE HEREOF, HEREIN, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL COMPANY
BE LIABLE FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES AND PURCHASER'S REMEDIES
SHALL BE LIMITED TO REPAIR OR REPLACEMENT OF NONCONFORMING UNITS OR PARTS.


--------------------------------------------------------------------------------


  2.

Misuse of Equipment. Any tampering, misuse or negligence in handling or use of
Equipment renders the warranty void. Further, the warranty is void if, at any
time, Purchaser attempts to make any internal changes to any of the components
of the Equipment; if at any time the power supplied to any part of the Equipment
exceeds the rated tolerance; if any external device attached by Purchaser
creates conditions exceeding the tolerance of the Equipment; or if any time the
serial number plate is removed or defaced. OPERATION OF THE EQUIPMENT THAT
RENDERS THIS WARRANTY VOID WILL BE DEFINED TO INCLUDE ALL OF THE POSSIBILITIES
DESCRIBED IN THIS PARAGRAPH, TOGETHER WITH ANY PRACTICE WHICH RESULTS IN
CONDITIONS EXCEEDING THE DESIGN TOLERANCE OF THE EQUIPMENT.

IV
TERM OF AGREEMENT


  1.

Term. The term of this Agreement shall be for five years from the date hereof,
unless sooner terminated. Termination shall not relieve either party of
obligations incurred prior thereto.

        2.

Termination. This Agreement may be terminated only:

        3.

By either party for substantial breach of any material provision of this
Agreement by the other, provided due notice has been given to the other of the
alleged breach and such other party has not cured the breach within thirty (30)
days thereof; or

        4.

By the Company if: there is an unacceptable change in the control or management
of the Purchaser; if the Purchaser ceases to function as a going concern or
makes an assignment for the benefit of creditors; if a petition in bankruptcy is
filed by or against the Purchaser, resulting in an adjudication of bankruptcy;
or, if the Purchaser fails to pay its debts as they become due and provided due
notice has been given by the Company to the Purchaser and the Purchaser has not
cured such breach within thirty (30) days thereof;

        5.

By Company any time after the end of the third year of this Agreement, upon the
Company giving the Purchaser ninety (90) days advanced written notice of its
intention to so terminate;

        6.

Upon termination of this Agreement all further rights and obligations of the
parties shall cease, except that Purchaser shall not be relieved of (i) its
obligation to pay any monies due, or to become due, as of or after the date of
termination, and (ii) any other obligation set forth in this Agreement which is
to take effect after the date of termination. Purchaser shall have the right to
continue to purchase spare parts in accordance with Article VI.

V
NOTICES


  1.

Notice or Communication. Any notice or communication required or permitted
hereunder (other than Administrative Notice) shall be in writing and shall be
sent by registered mail, return receipt requested, postage prepaid and addressed
to the addresses set forth below or to such changed address as any party
entitled to notice shall have communicated in writing to the other party.


--------------------------------------------------------------------------------

Notices and communications to Company shall be sent to:

World Moto Co., Ltd.
131 Thai Science Park INC-1 #214
Klong 1, Klong Luang
Pathumthani, Thailand
12120


Notices and communications to Purchaser shall be sent to:
Mobile Advertising Ventures
19/125 Sukhumvit Suites, 13th Floor
Soi 13 Sukhumvit Road.
North Klongtan, Wattana,
Bangkok, Thailand
10110


 

Notices and communications to Purchaser shall be sent to address shown on first
page of this Agreement. Any notices or communications to either party hereunder
shall be deemed to have been given when deposited in the mail, addressed to the
then current address of such party.

        2.

Date of Effectiveness. Any such notice or communication so mailed shall be
deemed delivered and effective 6 working days after mailing thereof by priority
express postal courier, where a working day is to be considered based on the
normal schedule of the postal service at the location of the recipient of the
communication.

VI
GENERAL PROVISIONS


  3.

Relationship of Parties. The relationship between the parties established by
this Agreement shall be solely that of vendor and vendee and all rights and
powers not expressly granted to the Purchaser are expressly reserved to the
Company. The Purchaser shall have no right, power or authority in any way to
bind the Company to the fulfillment of any condition not herein contained, or to
any contract or obligation, expressed or implied.

        4.

Independence of Parties. Nothing contained in this Agreement shall be construed
to make the Purchaser the agent for the Company for any purpose, and neither
party hereto shall have any right whatsoever to incur any liabilities or
obligations on behalf or binding upon the other party. The Purchaser
specifically agrees that it shall have no power or authority to represent the
Company in any manner; that it will solicit orders for products as an
independent contractor in accordance with the terms of this Agreement; and that
it will not at any time represent the Company in any manner; that it will
solicit orders for products as an independent contractor in accordance with the
terms of this Agreement; and that it will not at any time represent orally or in
writing to any person or corporation or other business entity that it has any
right, power or authority not expressly granted by this Agreement.

        5.

Indemnity. The Purchaser agrees to hold the Company free and harmless from any
and all claims, damages, and expenses of every kind or nature whatsoever (a)
arising from acts of the Purchaser; (b) as a direct or indirect consequence of
termination of this Agreement in accordance with its terms; (c) arising from
acts of third parties in relation to products sold to the Purchaser under this
Agreement; or (d) as a result of the Purchaser or any of his agents displaying
inappropriate, illegal, unlicensed or unauthorized content on the Wheelies,
including, but not limited to execution of liens and security interests by third
parties with respect to any such products.


--------------------------------------------------------------------------------


  6.

Assignment. This Agreement constitutes a personal contract and Purchaser shall
not transfer or assign same or any part thereof without the advance written
consent of Company.

        7.

Entire Agreement. The entire Agreement between the Company and the Purchaser
covering the Equipment is set forth herein and any amendment or modification
shall be in writing and shall be executed by duly authorized representatives in
the same manner as this Agreement. The provisions of this Agreement are
severable, and if any one or more such provisions are determined to be illegal
or otherwise unenforceable, in whole or in part, under the laws of any
jurisdiction, the remaining provisions or portions hereof shall, nevertheless,
be binding on and enforceable by and between the parties hereto. Any provisions,
terms or conditions of Purchaser's Purchase Orders which are, in any way
contradicting of this Agreement, except those additional provisions specifying
quantity and shipping instructions, shall not be binding upon Company and shall
have no applicability to the sale of goods by Company to Purchaser.

        8.

Currency. All references to dollar amounts are references to lawful currency of
the United States of America, unless expressly stated to be otherwise.

        9.

Applicable Law. This Agreement shall be governed by the laws of the Kingdom of
Thailand and is accepted by Company at its Corporate Office at 131 Thai Science
Park INC-1 #214, Klong 1, Klong Luang, Pathumthani, Thailand, 12120. All
payments hereunder shall be made at Company's offices at 131 Thai Science Park
INC-1 #214, Klong 1, Klong Luang, Pathumthani, Thailand, 12120. Company's rights
granted hereby are cumulative and in addition to any rights it may have at law
or equity.

        10.

Separate Provisions. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date and year indicated above.

World Moto Co., Ltd.

 

By:    /s/
                                                                       
(Authorizing Officer)

 

Mobile Advertising Ventures Ltd.

By: 
   /s/                                                                        
(Authorizing Officer)

--------------------------------------------------------------------------------

Annex 1

In the following rate schedule, net revenue is defined as gross revenue from
third party advertising, promotion or similar on the Wheelies less commissions
which shall be no more than twenty five percent (25%) of the gross revenue.

Net revenue per wheel per quarter Fee due to Company     $0 to $10,000 0%
$10,001 to $25,000 7.5% of the amount over $10,000 $25,000 to $50,000 $1125 + 5%
of the amount over $25,000 over $50,000 $2375 + 2.5% of the amount over $50,000

The above rates are inclusive of 7% Thailand VAT

--------------------------------------------------------------------------------